DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2009/0184917; hereinafter referred to as Park ‘917).

	Regarding claim 1, Park ‘917 discloses a method of controlling a backlight of a display device including a display panel and the backlight, 5the backlight includes a plurality of backlight blocks (abstract, figs. 1-4, ¶ 25, ¶ 29),
	and the method comprising: determining provisional luminance values for the plurality of backlight blocks in accordance with an input video frame (figs. 4-5, ¶ 32-41, representative values extracted for each block; see also fig. 10);
	determining a luminance reduction rate common to the plurality of backlight blocks based on a value of a ratio of a total sum of the provisional luminance values to a reference value (figs. 4-5, ¶ 32-41, see also ¶ 57-70, fig. 10, e.g., dimming signal determined by multiplying global dimming value and averaged local dimming values [i.e., average=total sum/number]);
	and adjusting the provisional luminance values based on the luminance reduction rate and individual provisional luminance values (figs. 4-5, ¶ 32-41, see also ¶ 57-70, fig. 10, e.g., dimming signal determined by multiplying global dimming value and averaged local dimming values [i.e., average=total sum/number]).

	Regarding claim 3, Park ‘917 discloses wherein the reference value is determined based on the highest luminance value among the provisional luminance values and a number of backlight blocks included in the backlight (figs. 4-5, ¶ 32-41, representative values (i.e., maximum values) extracted for each block; see also ¶ 57-70, fig. 10, e.g., dimming signal determined by multiplying global dimming value and averaged local dimming values [i.e., average=total sum/number]).

	Regarding claim 4, Park ‘917 discloses wherein a relation between the 25luminance reduction rate and the total sum of the provisional luminance values is expressed by a function that varies linearly (figs. 4-5, linear function shown, see ¶ 32-41, see also ¶ 57-70, fig. 10, e.g., dimming signal determined by multiplying global dimming value and averaged local dimming values [i.e., average=total sum/number]).

	Regarding claim 5, Park ‘917 discloses wherein a maximum luminance reduction rate for the provisional luminance values is not higher than 0.3 (figs. 4-5, see ¶ 32-41, block dimming range and its upper and lower limit values can be adjusted by the set maker or user, see also ¶ 57-70, fig. 10, e.g., dimming signal determined by multiplying global dimming value and averaged local dimming values).

	Regarding claim 6, Park ‘917 discloses wherein the luminance reduction rate is 0 when the value of the ratio is within a range from 0 to a specific value and increases linearly to a maximum luminance reduction rate as the value of 5the ratio increases from the specific value (figs. 4-5, block dimming is 100% (0 luminance reduction rate) for range of values, block dimming goes linearly from 100% to 0% (luminance reduction rate increases linearly) outside of this range; see ¶ 32-41, block dimming range and its upper and lower limit values can be adjusted by the set maker or user, see also ¶ 57-70, fig. 10, e.g., dimming signal determined by multiplying global dimming value and averaged local dimming values).

	Regarding claim 7, Park ‘917 discloses wherein adjusting the provisional luminance values adjusts the provisional luminance values in such a manner that a total sum of the amounts of reduction is larger when the total sum of 10the provisional luminance values is larger (figs. 4-5, see ¶ 32-41, block dimming range and its upper and lower limit values can be adjusted by the set maker or user, see also ¶ 57-70, fig. 10, e.g., dimming signal determined by multiplying global dimming value and averaged local dimming values).

	Regarding claim 8, Park ‘917 discloses a display device comprising: a display panel; a backlight disposed behind the display panel, the backlight including 15a plurality of backlight blocks (abstract, figs. 1-4, ¶ 25, ¶ 29);
	and a controller configured to control luminance values of the plurality of backlight blocks and transmission of light from the backlight through the display panel (figs. 1-4, ¶ 25-33, controller 10; see also ¶ 65),
	wherein the controller is configured to: 20determine provisional luminance values for the plurality of backlight blocks in accordance with an input video frame (figs. 4-5, ¶ 32-41, representative values extracted for each block; see also fig. 10);
	determine a luminance reduction rate common to the plurality of backlight blocks based on a value of a ratio of a total sum of the provisional luminance values to a reference value (figs. 4-5, ¶ 32-41, see also ¶ 57-70, fig. 10, e.g., dimming signal determined by multiplying global dimming value and averaged local dimming values [i.e., average=total sum/number]);
	and adjust the provisional luminance values based on the luminance reduction rate and the individual provisional luminance values (figs. 4-5, ¶ 32-41, see also ¶ 57-70, fig. 10, e.g., dimming signal determined by multiplying global dimming value and averaged local dimming values [i.e., average=total sum/number]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘917 in view of Park et al. (US 2011/0050743; hereinafter referred to as Park ‘743).

	Regarding claim 9, Park ‘917 discloses wherein the controller includes a processing circuit (figs. 1-4, ¶ 25-33, controller 10; see also ¶ 65),
	wherein the processing circuit is configured to: control a segment region assigned from the display panel to the 43processing circuit and a backlight block group opposite to the segment region assigned to the processing circuit (figs. 1-4, ¶ 25-33, controller 10; see also ¶ 65);
	determine provisional luminance values for individual backlight blocks in the assigned backlight block group based on video data for 5a corresponding region of the video frame (figs. 4-5, ¶ 32-41, representative values extracted for each block; see also fig. 10);
	acquire information on the provisional luminance values of the other processing circuits (figs. 4-5, ¶ 32-41, representative values (i.e., maximum values) extracted for each block; see also ¶ 57-70, fig. 10, e.g., dimming signal determined by multiplying global dimming value and averaged local dimming values [i.e., average=total sum/number]);
	determine amounts of reduction for the individual backlight blocks in the assigned backlight block group based on the information on the 10provisional luminance values of the other processing circuits and the provisional luminance values for individual backlight blocks in the assigned backlight block group (figs. 4-5, ¶ 32-41, representative values (i.e., maximum values) extracted for each block; see also ¶ 57-70, fig. 10, e.g., dimming signal determined by multiplying global dimming value and averaged local dimming values [i.e., average=total sum/number]);
	and adjust the provisional luminance values for the individual backlight blocks in the assigned backlight block group by the amounts of 15reduction (figs. 4-5, ¶ 32-41, see also ¶ 57-70, fig. 10, e.g., dimming signal determined by multiplying global dimming value and averaged local dimming values).
	Park ‘917 fails to disclose a plurality of processing circuits, each controlling a segment region.
	Park ‘743 teaches a plurality of processing circuits, each controlling a segment region (fig. 19, ¶ 234-242).
	Park ‘917 and Park ‘743 are both directed to dimming for backlight blocks.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park ‘917 with the plural processing circuits of Park ‘743 since such a modification provides outputting driving signals for controlling the brightness of n blocks using n channels (Park ‘743, ¶ 239).

Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive.  Regarding claims 1 and 8, Applicant argues “Park ‘917 does not teach or suggest “adjusting the provisional luminance values based on the luminance reduction rate and individual provisional luminance values” (Remarks, pp. 9-10).
	Examiner disagrees.  As cited above, ¶ 57-70 and fig. 10 of Park ‘917 discloses that a dimming signal is determined by multiplying a global dimming value and a local dimming value.  The local dimming value is determined via a Moving Average Filter to avoid the local dimming changing abruptly.  The Moving Average Filter adds the local dimming values and divides by the number of values to determine the average (average value=(sum of values)/(number of values) as is well understood).  Examiner considers this ‘number of values’ used to calculate the average (i.e., number or frames or blocks), which is common to the plurality of backlight blocks, as the claimed “reference value”, and thus 1/(number of values) can be considered a luminance reduction rate common to the plurality of backlight blocks.
	In other words, the provisional luminance values in Park ‘917 are adjusted based on a dimming signal.  The dimming signal is calculated by multiplying a global dimming value and a local dimming value.  This local dimming value is determined by calculating an average of a plurality of local dimming values.  This average is based on a ratio of a sum of individual provisional luminance values to a reference value [average=(total sum of values)/(number of values)].  Thus, Park ‘917 discloses “adjusting the provisional luminance values based on the luminance reduction rate and individual provisional luminance values” as is claimed.
	The rejection of the claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626